Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 includes that the second plane is “at an angle between 15 degrees and seventy-five degrees from the first plane and the second plane” (emphasis added). It is unclear how the second plane can be at an angle of between 15 degrees and seventy-five degrees from itself. As best understood, this appears to be a typographical error. Claim 8 is being treated as though “and the second plane” at the very end of the claim has been deleted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macoviak et al. (US 2004/0138745). Macoviak discloses a prolapse prevention device comprising a continuous wire-like structure (fig. 30) having a first end and a second end that opposes the first end (e.g., free terminal ends of the wire), the first end and the second end being disconnected from each other (fig. 30), wherein the continuous wire-like structure of the prolapse prevention device is substantially straight in the delivery configuration ([0047], noting that the device is collapsed to fit in a thin catheter, e.g., figs. 23-24, which is considered substantially straight as compared to the self-expanded configuration) and wherein the continuous wire-like structure of the prolapse prevention device in a deployed configuration includes a centering ring (see examiner-annotated reproduction of figure 30 below: “A”) configured to seat adjacent to and upstream of an annulus of the heart valve to circumferentially center the prolapse prevention device in situ, a vertical support (“C” in examiner-annotated figure below) extending from the centering ring such that an apex thereof is configured to seat against a roof of an atrium in situ, and a leaflet backstop (“B”) extending radially inward from the centering ring and configured to contact at least a first leaflet of the heart valve in situ to exert a pressure in a downstream direction on the first leaflet to prevent the first leaflet from prolapsing into the atrium.

    PNG
    media_image1.png
    558
    509
    media_image1.png
    Greyscale

Regarding claim 2, the heart valve is a mitral heart valve and the first leaflet is a posterior leaflet of the mitral heart valve (fig. 30; noting that the device is capable of being rotated such that the backstop contacts the posterior leaflet instead of the anterior leaflet).
Regarding claim 3, the prolapse prevention device is a unitary structure formed from a single piece of material (as understood in view of fig. 30).
Regarding claim 4, the continuous wire-like structure is formed from a self-expanding material and is pre-set in the deployed configuration ([0047]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak. Macoviak discloses the invention substantially as stated above including that the centering ring lies in a first plane and the leaflet backstop lies within a second plane when the prolapse prevention is in the deployed configuration (at least when the native valve is open as understood in fig. 9 and 12, as compared to fig. 8 and 11), the second plane being at an angle from the first plane. Macoviak does not expressly disclose the exact angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Macoviak to have provided an angle of between 15 and 75 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)).  In the instant case, the device of Macoviak would not operate differently with a leaflet backstop lying within a plane angled between 15 and 75 degrees from the first plane in which the centering ring lies since the leaflet backstop of Macoviak is intended to apply pressure to the leaflet in order to avoid prolapse of the leaflet into the patient’s atrium. Further, applicant places no criticality on the angle being between 15 and 75 degrees, stating only that “In an embodiment, angle theta1 is between fifteen and sixty degrees, and in another embodiment, angle theta1 is between zero and twenty degrees” (see [0048] of US 2019/0290432 – instant application’s publication).

Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowed. Regarding claims 5-7 and 14-16, the closest prior art of Macoviak fails to disclose or fairly suggest, in combination with the remaining claim limitations, an inner tail that conforms to an inner surface of the centering ring and is configured to permit the open ring to self-adjust to a size of the annulus of the heart valve. Regarding claim 9, Macoviak also fails to disclose a leaflet backstop that has a cross configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0008404 to Tamir discloses a device to be used in treatment of a heart valve, wherein the device is a continuous wire-like structure having a portion forming a cross configuration (t-shaped portions 44a and 44b form a cross). However, these structures do not serve as leaflet backstops that exert a pressure in a downstream direction on the leaflets in use. There is also no vertical support.
US 2014/0379074 to Spence et al. discloses another continuous wire-like structure (fig. 3) for treatment of a heart valve (fig. 1f,1g), wherein the wire-like structure is substantially straight in a delivery configuration (as understood in view of figs. 1a-1e). 
US 2020/0330229 to Serraf et al. discloses various shapes (see figs. 3a-3d) a wire member may take that is meant to rest against a native leaflet in order to prevent prolapse. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 6/17/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771